
	
		III
		112th CONGRESS
		2d Session
		S. RES. 373
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. McCain (for himself
			 and Mr. Kyl) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing February 14, 2012, as the
		  centennial of the State of Arizona.
	
	
		Whereas, after many changes in government administration,
			 territorial divisions, and additions, including lands acquired through the
			 Treaty of Guadalupe Hidalgo and the Gadsden Purchase, the Territory of Arizona
			 came into existence nearly 150 years ago after serving as a sacred home to
			 native cultures for thousands of years;
		Whereas Arizona is home to many of the greatest natural
			 treasures of the United States, including the Sedona Red Rocks, the White
			 Mountains, the Painted Desert, the Petrified Forest, Monument Valley, Saguaro
			 National Park, the 12,000-foot San Francisco Peaks, and the Grand Canyon, 1 of
			 the 7 natural wonders of the world, which explorer John Wesley Powell said
			 could not be adequately represented in symbols of speech, nor by speech
			 itself;
		Whereas Arizona is also home to man-made wonders,
			 including innovative projects that have allowed much-needed fresh water to flow
			 to Arizona communities for decades, such as the Hoover Dam, the Glen Canyon
			 Dam, the Central Arizona Project, the Salt River Project, and the keystone
			 element of the Salt River Project, the Theodore Roosevelt Dam;
		Whereas Arizona has long been recognized for being rich in
			 natural resources, including the famous 5 C’s, copper, cattle,
			 cotton, citrus, and climate, that continue to sustain the economies of Arizona
			 and the United States;
		Whereas Arizona is a mosaic of cultures, cuisines, and
			 traditions, drawing continuing influence from 21 proud American Indian tribes
			 and the early prospectors, ranchers, cowboys, adventurers, and missionaries, as
			 well as a dynamic Latino community;
		Whereas all of these Arizonans were, and remain, bound by
			 a strong sense of independence and a willingness to persevere against the odds,
			 and are again picking themselves up in the wake of devastating wildfires and
			 economic challenges;
		Whereas this unique Arizona spirit has nurtured leaders in
			 the arts, justice, conservation, and science, as well as some of the greatest
			 statesmen in the 20th century United States, including Senators Ernest
			 McFarland, Carl Hayden, and Barry Goldwater, Representative Morris Udall, and
			 Supreme Court Justices William Rehnquist and Sandra Day O’Connor;
		Whereas the many military installations in Arizona have
			 provided valuable contributions to the defense of the United States and will
			 continue to do so for years to come;
		Whereas, after nearly half a century as a territory of the
			 United States, Arizona became the 48th State of the United States, and the last
			 contiguous State, on February 14, 1912;
		Whereas the people of the United States now have the
			 opportunity to celebrate the natural splendor, innovative spirit, and cultural
			 diversity that have made Arizona so special for the past 100 years and will
			 continue to make Arizona special for centuries to come: Now, therefore, be
			 it
		
	
		That the Senate recognizes February
			 14, 2012 as the centennial of the State of Arizona.
		
